United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 30, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61065
                          Summary Calendar


FERNANDO PLATA-CEDILLO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A36 756 990
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Fernando Plata-Cedillo (Plata) initially filed a 28 U.S.C.

§ 2241 petition in the district court challenging a 1999 removal

order issued by the Board of Immigration Appeals (BIA).        In

accordance with the REAL ID Act, his § 2241 petition was

converted into a petition for review and transferred to this

court.   See Rosales v. Bureau of Immigration and Customs

Enforcement, 426 F.3d 733, 736 (5th Cir. 2005), cert. denied,

126 S. Ct. 1055 (2006); 8 U.S.C. § 1252(a)(5).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-61065
                                -2-

     Plata contends that his removal order is invalid in light of

this court’s subsequent decision in United States v. Chapa-Garza,

243 F.3d 921 (5th Cir. 2001).     Once removed from this country,

Plata’s case was effectively finished.     See Navarro-Miranda v.

Ashcroft, 330 F.3d 672, 675 (5th Cir. 2003).    Because Plata’s

removal order had been legally executed at the time Chapa-Garza

was decided, Chapa-Garza does not retroactively apply to Plata’s

removal order.   See Alvarenga-Villalobos v. Ashcroft, 271 F.3d

1169, 1172 (9th Cir. 2001).

     Plata also argues that the BIA erred by relying on a

decision from this court that was not “controlling authority” at

the time of his removal.   The BIA relied, in part, on our

decision in Camacho-Marroquin v. INS, 188 F.3d 649 (5th Cir.

1999), which later was withdrawn, 222 F.3d 1040 (5th Cir. 2000).

However, Plata fails to address the BIA’s additional reliance on

its own decision, In re Puente-Salazar, 22 I. & N. Dec. 1006,

1014 (BIA 1999), which itself was later overruled by In re Ramos,

23 I. & N. Dec. 336 (BIA 2002).    There is no indication that

Puente-Salazar was not “controlling authority” for the BIA at the

time of Plata’s removal.

     Finally, Plata argues that he may collaterally challenge

his prior order of removal as a miscarriage of justice following

our decision in Chapa-Garza.    However, Plata cannot show a

miscarriage of justice because he failed to file a petition for
                          No. 05-61065
                               -3-

review in this court following the BIA’s decision.     See Ramirez-

Molina v. Ziglar, 436 F.3d 508, 515 (5th Cir. 2006).    As in that

case, there is no miscarriage of justice because, if Plata had

petitioned this court for review, “he could have attained the

result that was ultimately achieved by the petitioner in

Chapa-Garza.”   Id.

     Accordingly, Plata’s petition for review is DENIED.